 

FlLED

March 28, 2019

UNITED STATES DISTRICT COUR'I` FOR THE ctem<. us o\sTRicT count
EAsr§:rL¢\:ésch of

 

EASTERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA,

)
) Case No. 2216-po-00364-DB
Plaintiff, )
v. )
) ORDER FOR RELEASE OF
ABRAHAM J. MORONES, ) PERSON IN CUSTODY
Defendant. )
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, ABRAHAM J. MORONES, Case No. 2:16-po-
00364-DB from custody subject to the conditions contained in the attached “Notice to Defendant
Being Released” and for the following reasons:

__X_ Release on Personal Recognizance

Bail Posted in the Sum of: §
___ Co-S'igned Unsecured Appearance Bond

Secured Appearance Bond
___ (Other) ondi i n st te the re rd.

(Other)

This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

 

   
 

 

Issued at Sacramgntg, QA on 3/28/2019 at 3:05 D.m.
{/%
By . / " é/', _ v z¢/Y
1 Ecrmund § B(renllan \

United States Magistrate Judge

